Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  Line 5, “a first amount of time” appears to be “the first amount of time”.  Appropriate correction is required.

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horne (US 2020/0236754 A1, hereinafter referred to as Horne).
Regarding claim 1, Horne discloses a lighting apparatus (10) comprising: 
a light source (LED 21) operable to emit different levels of brightness (High, Medium, Low, dim); and 
a user interface (switch 45) configured to be selectively actuated by a user to turn the light source off and on (paragraphs [0037]-[0038]); 
wherein when the light source is off and the user interface is actuated for a first amount of time (e.g. 0.25 seconds, “less than a predetermined period of time”, paragraph [0037]), the light source turns on in a first mode (“bright first mode”, paragraph [0037]) in which the light source emits a first level of brightness (“HIGH mode”), and 
wherein when the light source is off and the user interface is actuated for a second amount of time (e.g. 1 second, “greater than a predetermined period of time”, paragraph [0038]) that is different from the first amount of time, the light source turns on in an ultra-low mode (“bright last mode”, paragraph [0038]) in which the light source emits a second level of brightness (“LOW mode”).
Regarding claim 2, Horne discloses the lighting apparatus of claim 1, wherein the first mode (“bright first mode”, paragraph [0037]) is one of a high mode, a medium mode, and a low mode.
Regarding claim 3, Horne discloses the lighting apparatus of claim 2, wherein when the light source is on in any of the high mode, the medium mode, and the low mode and the user interface is actuated for a third amount of time (e.g. 0.5 seconds), the light source switches between the high mode, the medium mode, and the low mode (“In the bright first mode, the LED 21 is activated in a HIGH mode, or a mode with the highest PWM setting. Subsequent activation of the power switch cycles the light through different modes, such as a MEDIUM 106 and LOW 107 modes”, paragraph [0037]; 105-107, Fig. 6).
Regarding claim 4, Horne discloses the lighting apparatus of claim 2, wherein when the light source is on in any of the high mode, the medium mode, and the low mode and the user interface is repeatedly actuated for a third amount of time (e.g. 0.5 seconds), the light source cycles between the high mode, the medium mode, and the low mode (“In the bright first mode, the LED 21 is activated in a HIGH mode, or a mode with the highest PWM setting. Subsequent activation of the power switch cycles the light through different modes, such as a MEDIUM 106 and LOW 107 modes”, paragraph [0037]; 105-107, Fig. 6).
Regarding claim 5, Horne discloses the lighting apparatus of claim 1, wherein when the light source is on in the first mode or the ultra-low mode and the user interface is actuated for a third amount of time (e.g. 0.5 seconds), the light source switches to a third mode (“a third power mode”, claim 2) in which the light source emits a third level of brightness (“MEDIUM”, paragraph [0037]).
Regarding claim 6, Horne discloses the lighting apparatus of claim 5, wherein when the light source is on in the first mode, the ultra-low mode, or the third mode and the user interface is actuated for the third amount of time, the light source switches to a fourth mode (LOW mode, 107, Fig. 6) in which the light source emits a fourth level of brightness (“LOW”).
Regarding claim 7, Horne discloses the lighting apparatus of claim 6, wherein when the light source is on (when in Low mode, 107, Fig. 6) and the user interface is actuated for a fourth amount of time (e.g. 1.25 seconds), the light source turns off (see 100, Fig. 6).
Regarding claim 8, Horne discloses the lighting apparatus of claim 7, wherein the first amount of time (e.g. 0.25 sec.) and the third amount of time (e.g. 0.5 sec.) are less than the second amount of time (e.g. 1 sec.), and wherein the first amount of time (e.g. 0.25 sec.), the second amount of time (e.g. 1 sec.), and the third amount of time (e.g. 0.5 sec.) are less than the fourth amount of time (e.g. 1.25 sec.).
Regarding claim 10, Horne discloses the lighting apparatus of claim 1, wherein the lighting apparatus is a flashlight (10, para [0029]) including a housing (11) having a light head (23) and a handle (15, 16), and a battery (para [0034]) positioned within the housing (para [0030]).
Regarding claim 11, Horne discloses a lighting apparatus (10) comprising: 
a light source (LED 21) operable in a plurality of modes (High, Medium, Low, dim); 
a user interface (switch 45) that can be actuated by a user to select a mode of the light source (paragraphs [0037]-[0038]); and 
an electronic processor (“a programmable logic controller or PLC. A PLC is a digital computer”, paragraph [0030]) coupled to the light source and to the user interface, the electronic processor configured to: 
receive a first signal from the user interface when the user interface is actuated for a first amount of time (e.g. 0.25 seconds, “less than a predetermined period of time”, paragraph [0037]), 
operate the light source in a first mode (“bright first mode”, paragraph [0037]) in response to receiving the first signal, 
receive a second signal from the user interface when the user interface is actuated for a second amount of time (e.g. 1 second, “greater than a predetermined period of time”, paragraph [0038]) that is different from the second amount of time, and 
operate the light source in an ultra-low mode (“bright last mode”, paragraph [0038]) in response to receiving the second signal.
Regarding claim 12, Horne discloses the lighting apparatus of claim 11, wherein the first mode (“bright first mode”, paragraph [0037]) is one of a high mode, a medium mode, and a low mode.
Regarding claim 13, Horne discloses the lighting apparatus of claim 12, wherein the light source is configured to output 100% of a maximum amount of brightness of the light source while in the high mode (“the LED 21 emits light 100% of the time when in an “ON” mode”, paragraph [0036]), and wherein light source is configured to output 25% or less of the maximum amount of brightness of the light source while in the ultra-low mode (LOW mode: “ranges from about 20% to 30%”, paragraph [0038]; “though other duty cycles may be used.”, paragraph [0037]).
Regarding claim 15, Horne discloses the lighting apparatus of claim 11, wherein the electronic processor is also configured to: receive a third signal from the user interface when the user interface is actuated for a third amount of time (e.g. 0.5 seconds) that is more than the first amount of time and less than the second amount of time, and cycle the light source between at least a high mode and a medium mode in response to the third signal (“In the bright first mode, the LED 21 is activated in a HIGH mode, or a mode with the highest PWM setting. Subsequent activation of the power switch cycles the light through different modes, such as a MEDIUM 106 and LOW 107 modes”, paragraph [0037]; 105-107, Fig. 6).
Regarding claim 16, Horne discloses the lighting apparatus of claim 11, wherein the electronic processor is also configured to: receive a third signal from the user interface when the user interface is actuated for a third amount of time (e.g. 1.25 seconds) that is different from the first amount of time and the second amount of time, and turn off the light source in response to the third signal (see 100, Fig. 6).
Regarding claim 17, Horne discloses the lighting apparatus of claim 16, wherein the first amount of time (e.g. 0.25 sec.) is less than the second amount of time (e.g. 1 sec.), and wherein the second amount of time (e.g. 1 sec.) is less than the third amount of time (e.g. 1.25 sec.).
Regarding claim 18, Horne discloses the lighting apparatus of claim 16, wherein the electronic processor (“a programmable logic controller or PLC. A PLC is a digital computer”, paragraph [0030]) is further configured to: store the first mode as a stored mode when the light source is turned off, and operate the light source in the stored mode in response to receiving the first signal (“the instructions to control operation of the lighting device operation are stored in battery-backed-up or non-volatile memory. Memory refers to electronic circuitry that allows information, typically computer data, to be stored and retrieved”, paragraph [0030]).
Method claims 19 and 20 are essentially the same in scope as apparatus claims 11 and 16 and are rejected similarly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horne.
Regarding claim 9, Horne discloses all the features and limitations as discussed above but does not specifically disclose wherein the first amount of time lies within a range of one second to three seconds, wherein the second amount of time lies within a range of three seconds to five seconds, and wherein the fourth amount of time is greater than five seconds.
However, Horne disclose that the “bright first mode” is a condition when “a user depresses the activation or on switch for less than a predetermined period of time” and the “bright last mode” is when “the user depresses the activation switch for greater than the predetermined period of time” (paragraphs [0037] – [0038]).  
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to program the predetermined period of time into the logic controller (paragraph [0027]) of Horne so that the first amount of time lies within a range of one second to three seconds, the second amount of time lies within a range of three seconds to five seconds, and the fourth amount of time is greater than five seconds.  Such modification as suggested by Horne would have been a mere an obvious engineering variation well within the ordinary skill in the art.
Regarding claim 14, Horne discloses all the features and limitations as discussed above but does not specifically disclose wherein the light source is operable to emit as low as 10 lumens while in the ultra-low mode.
However, Horne disclose that “any number of different duty cycles may be programmed into the PLC and used in connection with the primary LED 21 such that the terms LOW, MEDIUM, and HIGH, as they are used herein are not limited to the specific PWMs listed”, (paragraph [0038]).  Also, Horne disclose “a logic controller that modifies the pulse-width-modulation (PWM) of the MLED to increase the perceived lumen output (paragraph [0029]).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to program the PWM into the logic controller of Horne so that the light source is operable to emit as low as 10 lumens while in the ultra-low mode. Such modification as suggested by Horne would have been a mere an obvious engineering variation well within the ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US2005/0122710A1) discloses flashlight with incrementing brightness selector switch. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844